Order of the County Court of Suffolk county dated April 30, 1935, denying the application for the appointment of condemnation commissioners to determine upon the necessity of a proposed extension of two streets or highways in the town of Huntington, dismissing the petition, and, on reargument, confirming the original order, dated April 17, 1935, reversed on the law and the facts, with ten dollars costs and disbursements, application granted, and the matter remitted to the County Court to enter an order accordingly and to appoint commissioners as prayed for in the petition. Appeal from the order dated April 17,1935, dismissed. The petition sets out with sufficient definiteness the places of beginning and ending of the proposed extensions of the two streets involved, and likewise sufficiently states the course thereof. Section 193 of the Highway Law is not to be construed to require a separate petition for each street which is the matter of a petition, especially where the added streets affect, in general, the same area. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.